USCA11 Case: 21-10823      Date Filed: 11/30/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10823
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BENJAMIN HOWLET, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 5:19-cr-00480-LCB-HNJ-1
                   ____________________
USCA11 Case: 21-10823       Date Filed: 11/30/2021    Page: 2 of 2




2                     Opinion of the Court                21-10823


Before WILSON, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Larry Dale Jones, Jr., appointed counsel for Benjamin
Howlet, Jr., in this direct criminal appeal, has moved to withdraw
from further representation of the appellant and filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967). Our
independent review of the record reveals that counsel’s assessment
of the relative merit of the appeal is correct. Because independent
examination of the record reveals no arguable issues of merit,
counsel’s motion to withdraw is GRANTED, and Howlet’s
conviction and sentence are AFFIRMED.